Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims:
Claims 1-20 are pending.
Note: A storage device cannot be a signal or carrier wave so claim 17 and 18 are statutory under 101.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,820,051. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader variants of the claims of the ‘051’ patent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Clavin. USPG_Pub. 2011/0237324, in view of Candelore, USPG_Pub. 2006/0130119.

	Regarding claim 1, Clavin a method comprising: 
receiving, by a media device, sensor data, wherein the sensor data indicates that a viewer is located within a viewing area associated with presentations by the media device (Para. 70 (the tracked data of the human in the viewing space meets sensor data)); 
estimating, by the media device, an age or an age range of the viewer (Para. 70 (at step 504 an age of the person within view is estimated)); 

making an initial determination that a first 
in response to determining that information processed from the sensor data indicates no children in the viewing area and indicates that viewers in the viewing area are adults, replacing, by the media device, the first 
Clavin does not explicitly recite substitution of one advertisement for another in its parental control system.
Candelore discloses substituting a first advertisement for another in other to comply with parental control rules/settings (fig. 7, entire; Para. 34, 95 (objectionable advertisement substitution for another, indicates that the advertisement does not comply with parental control settings)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Clavin to include 

Regarding claim 2, Clavin in view of Candelore discloses all in claim 1.  In addition Candelore discloses the method, wherein the making of the initial determination that the first advertisement is displayable to the viewer is based on a first rating associated with the first advertisement (Candelore: Para. 34, 95).

Regarding claim 3, Clavin in view of Candelore discloses all in claim 2.  In addition Candelore discloses the method, wherein the first advertisement includes metadata that identifies the first rating (Para. 34, 95 (see rating identifiers for example PG-13)).  

Regarding claim 4, Clavin in view of Candelore discloses all in claim 2.  In addition Clavin in view of Candelore discloses the method, wherein the first rating is determined by the media device based on a genre of the first advertisement, the method further comprising: sending the second advertisement from the media device to a display device (Candelore: Para. 34, 95; Clavin: Para 124 (restriction settings can be based on genre of content)).  

Regarding claim 5, Clavin in view of Candelore discloses all in claim 2.  In addition Candelore discloses the method, wherein the media device determines the first 

Regarding claim 9, Clavin in view of Candelore discloses all in claim 1.  In addition Clavin in view of Candelore discloses the method, further comprising, in response to determining that second information processed from the sensor data indicates a child in the viewing area (Clavin: fig. 10, 1012; Para. 137, 156), sending the first advertisement to a display device (Clavin: fig. 10, 1012; Para. 137, 156; Candelore: fig. 7, entire; Para. 34, 95 (the appropriate advertisement targeted based on age is he first advertisement)).  

Regarding claim 10, Clavin in view of Candelore discloses all in claim 9.  In addition Clavin in view of Candelore discloses the method, further comprising preventing display of the second advertisement during a time period when the second information processed from the sensor data indicates the child in the viewing area, wherein the preventing display of the second advertisement includes displaying a third advertisement with a rating appropriate for children (Clavin: fig. 10, 1012; Para. 137, 156; Candelore: fig. 7, entire; Para. 34, 95) or displaying an alternative channel that includes age-appropriate content for the viewer.  





Regarding claim 15, Clavin in view of Candelore disclose all in claim 1.  In addition Clavin discloses the method, wherein the sensor data is received from a sensor that is included in a gaming device, and wherein the gaming device is communicatively coupled to the media device (Para. 26 (game console meets gaming device)). 

Regarding claim 16, Clavin in view of Candelore discloses all in claim 1.  In addition Clavin discloses the method, wherein the estimating of the age or the age range of the viewer is based on the sensor data (Para. 85), and wherein the sensor data includes size, shape, voice, and face information (Para. 85-86).  



a processor (fig. 3, 108); and 
a memory in communication with the processor (fig. 3, 108 in communication with 110, 112), the memory including instructions executable by the processor to perform operations (Para. 43), the operations including: 
estimating, by the media device, an age or an age range of a viewer in a viewing area associated with presentations by the media device in accordance with sensor data from a sensor (Para. 70 (the body metric data meets sensor data)); 
making an initial determination that a first advertisement is displayable to the viewer in response to determining that the viewer is subject to parental controls in accordance with the estimating and in accordance with a confirmation from an adult viewer that the viewer is subject to the parental controls (Para. 156 (the confirmation from an adult viewer is the parental control rules set by the user that the system uses to verify that a child is subject to restriction of inappropriate contents-compatibility indicators meets parental control rules set by parent in control settings- Para. 26)); and 
in response to determining that information processed from the sensor data indicates no children located in the viewing area and indicates that viewers in the viewing area are adults (fig. 10, 1004; Para. 156), replacing the first 
Clavin does not explicitly replace advertisement to suit a matured audience.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Clavin to include replacing advertisement to suit a matured audience or child audience as disclosed by Candelore in order to support control over third party content presented in the home of users.

Regarding claim 18, Clavin in view of Candelore discloses all in claim 17.  In addition Clavin in view of Candelore discloses the computer-readable storage device, wherein the making of the initial determination that the first advertisement is displayable to the viewer is based on a first rating associated with the first advertisement, and wherein the operations further comprise, in response to determining that second information processed from the sensor data indicates a child in the area, sending the first advertisement to a display device (Candelore: Para. 95 (determines advertisement based on rating and age)); Clavin: Para. 156 (determines a child is present)).  

Regarding claim 20, Clavin in view of Candelore discloses all in claim 19.  In addition Clavin in view of Candelore discloses the media device, wherein the making of the initial determination that the first advertisement is displayable to the viewer is based on a first rating associated with the first advertisement (Candelore: Para. 95).  


Claims 6-8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clavin. USPG_Pub. 2011/0237324, in view of Candelore, USPG_Pub. 2006/0130119, and further in view of Goldstein, US Pat. 9,165,144. 

Regarding claim 6, Clavin in view of Candelore do not explicitly disclose the method, further comprising determining that the viewer is located within the viewing area in response to detecting a token.  
Goldstein discloses the method, further comprising determining that the viewer is located within the viewing area in response to detecting a token (col. 9, ll. 62-col. 10, ll. 8 (RFID tag equates to Token used to identify detected user in detection/viewing area)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Clavin in view of Candelore to include the method, further comprising determining that the viewer is located within the viewing area in response to detecting a token as disclosed by Goldstein in order to ensure that children do not consume in appropriate content from a distance.








Regarding claim 8, Clavin in view of Candelore discloses all in claim 1.  In addition Clavin discloses facial recognition data ().  However, Clavin in view of Candelore do not explicitly the method, wherein the sensor data comprises voice data or both.  
Goldstein discloses the method, wherein the sensor data comprises voice data or both (col. 8, 18-23 (voice matching used to detect presence of child)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Clavin in view of Candelore to include the method, wherein the sensor data comprises voice data, facial recognition data, or both as disclosed by Goldstein in order to ensure that children do not consume in appropriate content from a distance.






Goldstein discloses the method, wherein the sensor data comprises voice data, and wherein the information processed from the sensor data comprises information processed from the voice data (col. 8, 18-23 (voice matching used to detect presence of child)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Clavin in view of Candelore to include the method, wherein the sensor data comprises voice data, and wherein the information processed from the sensor data comprises information processed from the voice data as disclosed by Goldstein in order to ensure that children do not consume in appropriate content from a distance.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Clavin. USPG_Pub. 2011/0237324, in view of Candelore, USPG_Pub. 2006/0130119, and further in view of Shimy, USPG_Pub. 2011/0069940. 

Regarding claim 12, Clavin in view of Candelore discloses making of the initial determination that the first advertisement is displayable to the viewer is further in accordance with a device address/identifier (Candelore: Para. 95 (determines advertisement based on rating and age)); Clavin: Para. 156 (determines a child is present)).  

Shimy discloses making decision based on sensor data comprises a wireless signal transmitted by a mobile computing device of a child, wherein the wireless signal includes a media access control (MAC) address of the mobile computing device (Para. 174).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Clavin in view of Candelore to include the method, wherein decision are made based on sensor data comprises a wireless signal transmitted by a mobile computing device of a child, wherein the wireless signal includes a media access control (MAC) address of the mobile computing device as disclosed by Shimy in order to customize content based on the type of device identified (Para. 174).

Regarding claim 13, Clavin in view of Candelore do not explicitly disclose the method, wherein the sensor data comprises temperature data, the method further comprising: determining, by the media device, that the viewer has entered the viewing area based on detecting an increase in temperature in the viewing area in accordance with the temperature data.  
Shimy discloses the method, wherein the sensor data comprises temperature data, the method further comprising: determining, by the media device, that the viewer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Clavin in view of Candelore to include the method, wherein the sensor data comprises temperature data, the method further comprising: determining, by the media device, that the viewer has entered the viewing area based on detecting an increase in temperature in the viewing area in accordance with the temperature data as disclosed by Shimy in order to increase the number of ways a user can be detected, thereby making the detections system more robust.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY BANTAMOI whose telephone number is (571)270-3581.  The examiner can normally be reached on M-F 9-5 EST..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY BANTAMOI/Examiner, Art Unit 2423